Citation Nr: 1100645	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-04 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a left knee 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1978 to March 
1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision rating decision of 
the Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In October 2010, the Veteran and his wife testified during a 
hearing before the undersigned at the Board in Washington, DC.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has determined that additional evidentiary development 
is necessary prior to rendering a determination on the merits of 
the claim.  Accordingly, further appellate consideration will be 
deferred on this claim and remanded for action as described 
below.

In this case, the Board finds that a VA examination and medical 
opinion is necessary prior to further appellate consideration of 
the claim.  38 C.F.R. § 3.159(c)(4).  Applicable law requires VA 
to deem an examination necessary to adjudicate a claim for 
service connection when there is competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; the information or evidence indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but, the file does not contain 
sufficient medical evidence for VA to make a decision.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In McClendon, the Court of Appeals for Veterans Claims (Court) 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 38 
C.F.R. § 3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in- service event, injury, or disease; and, 
indication that the current disability may be associated with 
service or with another service-connected disability.  McClendon 
at 81.  The RO, or the Board, tests for those criteria and then 
decides if there is sufficient competent credible medical 
evidence of record to decide the claim.  38 C.F.R. § 3.159(c).  
The Court cautioned in McClendon that an "absence of actual 
evidence is not substantive 'negative evidence.'"  It further 
noted that an indication that a current disability "may" be 
associated with service is a low threshold.

Service treatment records show the Veteran was treated for a left 
knee injury in May 1981.  Post service, a July 2007 private 
treatment letter noted the Veteran complained of experiencing 
intermittent aches and pains in his left knee since service.  A 
diagnosis of resolved left knee patellofemoral syndrome with mild 
discomfort was given.  The physician, Dr. S. Y. opined that there 
was a causal connection between the in-service injury and the 
current symptomatology.  The doctor stated that due to the fact 
that the very same knee has remained periodically symptomatic 
this eludes to a causal correlation between the current 
symptomatology and the in service injury.

The Board acknowledges the positive opinion give by Dr. S. Y.; 
however, said opinion was given without a review of the Veteran's 
service treatment records.  Therefore, a remand for a VA 
examination is necessary.  The record does not contain sufficient 
information to address whether the Veteran's symptoms are 
etiologically related to the in-service left knee injury.  

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. Derwinski, 
1 Vet. App. 191, 175 (1999).  The question of etiology of the 
left knee disability must be addressed by an appropriately 
qualified medical professional.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include providing a VA 
examination.  The RO should also give the Veteran another 
opportunity to present information and/or evidence pertinent to 
the claim on appeal.


Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due process 
requirements are met under 38 U.S.C.A. §§ 
5103(a), 5103A (West 2002) and 38 C.F.R. § 
3.159(b), (c) (2010), to include providing 
the Veteran a VA examination, and giving the 
Veteran another opportunity to present 
information and/or evidence pertinent to the 
claim on appeal.

2.  Once the development above has been 
completed, the Veteran should be afforded an 
appropriate VA examination.  The claims 
folder should be provided to and reviewed by 
each examiner in conjunction with the 
examination.  The examiner should review the 
relevant evidence in the claims file in 
conjunction with the examination, to include 
the service and post-service treatment 
records.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  The 
examiner should offer an opinion as to 
whether the Veteran currently has a left knee 
disability, and if so, the examiner should 
state whether it is at least as likely as not 
(50 percent probability or greater) that the 
diagnosed disability is related to the 
Veteran's period of military service, 
specifically the May 1981 left knee injury 
the Veteran experienced.  The examiner must 
provide complete rationale for all 
conclusions reached.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
Veteran and representative should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


